Filed 5/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 108







State of North Dakota, 		Plaintiff and Appellee



v.



Alex Raymond Brown, 		Defendant and Appellant







No. 20130401







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Ladd Ronald Erickson, State’s Attorney, P.O. Box 1108, Washburn, ND 58577-1108, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant; submitted on brief.

State v. Brown

No. 20130401



Per Curiam.

[¶1]	Alex Raymond Brown appeals from a district court judgment of conviction after a jury trial for delivery of a controlled substance and possession of a controlled substance with intent to deliver.  Brown argues the district court erred in denying his motion for judgment of acquittal because insufficient evidence supported the guilty verdicts.  We conclude sufficient evidence supports the verdict.  We summarily affirm the district court’s denial of Brown’s motion for judgment of acquittal and judgment of conviction under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

William A. Neumann, S.J.



[¶3]	The Honorable William A. Neumann, S.J., sitting in place of Sandstrom, J., disqualified.